DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tomoki Tanida (Reg. No. 60,453) on April 26, 2022.
The application has been amended as follows: 
1.  (Currently Amended)  A mobility information provision system for vehicle 
communication controllers incorporated in respective vehicles 
wireless base stations configured to provide communication coverage to respective areas, each wireless base station communicating with one of the communication controllers in a respective area when the one of the vehicles having the one of the communication controllers is traveling in the respective areas 
a server wireless base stations 
	acquire first information vehicles traveling a road, the road including a first lane and a second lane adjacent to the first lane 
	identify respective actual positions and respective predicted positions of the vehicles first information;
	generate, based on the first information, 
		first operation data representing a first operation diagram including (1) a first axis indicating a positional relationship among vehicles, including a first vehicle, in the first lane, (2) a second axis, perpendicular to the first axis, indicating time from current time, and (3) lines respectively corresponding to the vehicles in the first lane and each line showing a respective vehicle in first lane moving from an actual position at the current time to a predicted position at future time, a slope of each line indicating a speed of the respective vehicle in the first lane,
		second operation data representing a second operation diagram including (1) a third axis indicating a positional relationship among vehicles, including a second vehicle, in the second lane, (2) a fourth axis, perpendicular to the third axis, indicating the time from the current time, and (3) lines respectively corresponding to the vehicles in the second lane and each line showing a respective vehicle in second lane moving from an actual position at the current time to a predicted position at the future time, a slope of each line indicating a speed of the respective vehicle in the second lane,
	determine
		courses or movable ranges for the vehicles in the first lane to travel to the respective predicted positions the first operation diagram wherein the courses or movable ranges are so determined that, in the first operation diagrams, one of the lines corresponding to the first vehicle is prevented from being closer to, or crossing, another one of the lines in order to avoid the first vehicle from colliding with another vehicle in the first lane, and 
		courses or movable ranges for the vehicles in the second lane to travel to the respective predicted positions based on the second operation diagram wherein the courses or movable ranges are so determined that, in the second operation diagrams, one of the lines corresponding to the second vehicle is prevented from being closer to, or crossing, another one of the lines in order to avoid the second vehicle from colliding with another vehicle in the second lane 
	generate second information on a basis of the courses or the movable ranges for the vehicles in the first lane and the vehicles in the second lane,
wherein each wireless base station transmits the second information to the one of the communication controllers in the respective area, and 
wherein when the server determines based on the first information that the first vehicle changes a lane from the first lane to the second lane, the server maps the first vehicle in the second operation diagram and determines a course or a movable range for the first vehicle in the second lane based on the second operation diagram.

2.  (Currently Amended)  The mobility information provision system for vehicles wireless base station is configured to repeatedly receive, from the one of the communication controllers in the respective area the first information including current information, past information, or both of the vehicles 

3.  (Currently Amended)  The mobility information provision system for vehicles 
the wireless base stations 
[[the]] each wireless base station is configured to transmit, to the one of the communication controllers in the respective area third the vehicles 

4.  (Currently Amended)  The mobility information provision system for vehicles each communication controllers is a respective vehicle with the second information received from any of the wireless base stations 

5.  (Cancelled)  

6.  (Currently Amended)  The mobility information provision system for vehicles each vehicle is its movement second information from a respective communication controller 

7.  (Currently Amended)  A server configured to be coupled to wireless base stations vehicles 
the mobility information provision system comprising:
communication controllers incorporated in respective vehicles 
wireless base stations configured to provide communication coverage to respective areas, each wireless base station communicating with one of the communication controllers in a respective area when the one of the vehicles with the one of the communication controllers is traveling in the respective area 
[[a]] the server comprising a processor, the processor configured to:
	acquire first information vehicles traveling a road, the road including a first lane and a second lane adjacent to the first lane 
	identify respective actual positions and respective predicted positions of the vehicles first information;
	generate, based on the first information,
		first operation data representing a first operation diagram including (1) a first axis indicating a positional relationship among vehicles, including a first vehicle, in the first lane, (2) a second axis, perpendicular to the first axis, indicating time from current time, and (3) lines respectively corresponding to the vehicles in the first lane and each line showing a respective vehicle in first lane moving from an actual position at the current time to a predicted position at future time, a slope of each line indicating a speed of the respective vehicle in the first lane,
		second operation data representing a second operation diagram including (1) a third axis indicating a positional relationship among vehicles, including a second vehicle, in the second lane, (2) a fourth axis, perpendicular to the third axis, indicating the time from the current time, and (3) lines respectively corresponding to the vehicles in the second lane and each line showing a respective vehicle in second lane moving from an actual position at the current time to a predicted position at the future time, a slope of each line indicating a speed of the respective vehicle in the second lane,
	determine
		courses or movable ranges for the vehicles in the first lane to the respective predicted positions the first operation diagram, wherein the courses or movable ranges are so determined that, in the first operation diagram, one of the lines corresponding to the first vehicle is prevented from being closer to, or crossing, another one of the lines in order to avoid the first vehicle from colliding with another vehicle in the first lane, and 
		courses or movable ranges for the vehicles in the second lane to travel to the respective predicted positions based on the second operation diagram wherein the courses or movable ranges are so determined that, in the second operation diagrams, one of the lines corresponding to the second vehicle is prevented from being closer to, or crossing, another one of the lines in order to avoid the second vehicle from colliding with another vehicle in the second lane 
	generate second information on a basis of the courses or the movable ranges for the vehicles in the first lane and the vehicles in the second lane; and
	transmit the generated second information to the communication controllers vehicles wireless base stations 
wherein each wireless base station transmits the second information to the one of the communication controllers in the respective area, and 
wherein when the processor determines based on the first information that the first vehicle changes a lane from the first lane to the second lane, the server maps the first vehicle in the second lane in the second operation diagram and determines a course or a movable range for the first vehicle in the second lane based on the second operation diagram.

8.  (Currently Amended)  The server according to claim 7, wherein the processor is configured to acquire, from the vehicles first information vehicles vehicles vehicles 

9.  (Currently Amended)  The server according to claim 7, wherein the processor is further configured to:
map, on an actual map, the respective actual positions of the vehicles first information[[,]];
estimate the respective predicted positions of the vehicles vehicles first information, and to map the estimated predicted positions on a predicted map[[,]]; 
generate the courses or movable ranges vehicle vehicles vehicle vehicle another vehicle vehicles another vehicle another vehicle vehicle another vehiclevehicle another vehicle; and 
generate the second information on a basis of the courses or the movable ranges.

11.  (Cancelled) 

12.  (Currently Amended)  A vehicle configured to serve as any of the vehicles vehicles having one of the communication controllers and comprising a movement controller configured to control [[the]] its movement the second information received by the one of the communication controllers wireless base stations second informationvehicle 
the movement controller is configured to determine a course of the vehicle on a basis of one of (1) third information related to the movement of the vehicles communication controllers and (2) the second information a determined course.

13.  (Currently Amended)  The vehicle according to claim 12, further comprising an autonomous sensor configured to detect any of information related to the movement of the vehicle, user information of the vehicle, vehicle unique information, information on surroundings of the vehicle, and regional information, 
wherein the one of the communication controllers of the vehicle one of the wireless base stations for one of the areas in which the vehicle is present, the current or past information detected by the autonomous sensor serving as the first information.

14.  (Currently Amended)  The vehicle according to claim 12, wherein the movement controller includes:
a receiver configured to receive the third information related to the movement of the vehicles 
a generator configured to generate fourth information on a basis of the third information from the receiver fourth information being used to determine the movement of the vehicle, to control the movement of the vehicle, or both; and
a traveling controller fourth information.

15.  (Currently Amended)  The vehicle according to claim 14, wherein
the generator is configured to generate as the fourth information, information on a course or a movable rangefor the vehicle to travel third information from the receiver 
the traveling controller fourth information to travel along the determined traveling course.

16.  (Currently Amended)  The vehicle according to claim 14, wherein the generator is configured to:
map, on an actual map, actual positions of the respective vehicles third information from the receiver; 
estimate predicted positions of the respective vehicles vehicles third information from the receiver ; and
generate, as the fourth information, courses or movable ranges for the vehicles 


17.  (Currently Amended)  The vehicle according to claim 14, wherein the generator is further configured to 
vehicles third information from the receiver vehicles vehicles vehicles 
as the fourth information, information on courses or movable ranges for the vehicles to travel the third information on the mapped positions of the vehicles 


18.  (Currently Amended)  The mobility information provision system for vehicles :
map, on an actual map, the respective actual positions of the vehicles first information[[,]];
estimate the respective predicted positions of the vehicles vehicles first information, and to map the estimated predicted positions on a predicted map[[,]]; 
generate the courses or movable ranges vehicles another of the vehicles another of the vehicles vehicles vehicles; and 
generate thesecond information on a basis of the courses or the movable ranges.

19.  (Currently Amended)  The vehicle according to claim 12, wherein the movement controller is configured to:
acquire a current location of the vehicle detected by an autonomous sensor; 
compare [[the]] an actual position of the vehicle included in the second information and the current location; and 
control the movement of the vehicle 

20.  (Currently Amended)  The vehicle according to claim 19, wherein the movement controller configured to:
determine whether the autonomous sensor exhibits sufficient detection accuracy;
when the autonomous sensor is determined to exhibit insufficient detection accuracy, control the movement of the vehicles the second information received by the communication controller wireless base stations second information received by the communication controller vehicles vehicles 
when the autonomous sensor is determined to exhibit sufficient detection accuracy, control the movement of the vehicle 

	21.  (Cancelled)

	22.  (Cancelled)
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646